Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 1 of 9 PageID: 303




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________
                                    :
 VINCENT T. ROSS,                   :                 Civil Action No. 19-574 (ES) (MAH)
                                    :
            Plaintiff,              :
                                    :                              OPINION
            v.                      :
                                    :
 FORSTER, GARBUS & GARBUS,          :
                                    :
            Defendant.              :
____________________________________:

I.     INTRODUCTION

       This matter comes before the Court on Plaintiff’s Motion to leave to file an Amended

Complaint. Motion to Amend the Complaint, D.E. 31. Pursuant to Federal Rule of Civil

Procedure 78 and Local Civil Rule 78.1, the Court decides this motion without oral argument.

For the reasons set forth below, the Court will deny Plaintiff’s Motion to file an Amended

Complaint.

II.    BACKGROUND 1

       Plaintiff filed the Complaint in this matter as a putative class action on January 16, 2019.

Compl., D.E. 1. Plaintiff claims in his Complaint that the following language contained in the

settlement letter sent by Defendant to Plaintiff dated January 31, 2018 was false: “if the above

settlement offer is not accepted by you and if interest or other charges or fees accrue on this

account, after the date of this letter, the amount due on the day you pay may be greater.”


1
 Because the Court writes for the parties, the Court briefly summarizes the pertinent facts. The
Court also assumes as true the factual allegations in the complaint for the purpose of this motion.
See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851-52 (3d Cir. 1992).
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 2 of 9 PageID: 304




Plaintiff maintains this language is false because “the creditor [LVNV] has no intention of

adding interest or fees to this debt, and it is not their customary practice to do so” but utilized this

language in an effort to improperly push Plaintiff into accepting its settlement offer. Compl.,

D.E. ¶¶ 10, 11.

        Plaintiff now moves to amend his Complaint to change the theory of his case, abandoning

his theory that the language in the letter was an attempt to force settlement because it was not the

creditor’s intention to add interest or fees to the debt. Instead, Plaintiff alleges that “the letter is

open to multiple interpretations, at least one of which is false.” Prop. Am. Compl., D.E. 31-1, ¶

11. Plaintiff supports this allegation with the following:

        12. First, when the least sophisticated consumer learns that “other charges or
        fees” are set to accrue on this account, they are reasonably lead to believe that
        these charges and fees refer to collection costs or late fees which are commonly
        associated with such phrasing.
        13. Late fees consistently accrue month after month substantially increasing a
        debt over time.
        14. Collection charges are frequently 25% or 33% of the entire debt substantially
        increasing a debt.
        15. When reading the letter, the consumer is more likely to make a payment to
        stave off such fees or charges.
        16. Here, Defendant does not charge collection charges or late fees, and so the
        reasonable interpretation of the consumer is false and deceptive.
        17. Further, any fees or charges that Defendant is itself alluding to, appears to be
        a direct reference to charges imposed by the New Jersey courts. However, Defendant
        does not itself seek these charges from the consumer, yet the consumer is left
        unaware of this fact. The consumer is misled into believing that Defendant has
        control over these fees and that a quicker payment would benefit the consumer.
        18. Second, the charges imposed by the New Jersey courts which is alluded to from
        Defendant (through discovery) is something well beyond the least sophisticated
        consumer’s understanding. In other words, the consumer would never read
        Defendant’s letter and reasonably believe that the charges are those imposed under
        New Jersey’s Civil Procedure Rules. Therefore, the letter is never made clear to
        the consumer concerning what is exactly being referenced. This ambiguity serves
        to benefit Defendant and harm the consumer.
        19. Third, Defendant will not charge the amounts imposed by the New Jersey courts,
        or alternatively, will only do so infrequently. Accordingly, implying Plaintiff’s debt
        will increase is either false, or misleading. Such charges will either not increase, or
        only stand a minimal chance of increase.

                                                    2
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 3 of 9 PageID: 305




Id. at ¶¶ 12-19. Plaintiff claims that through discovery he has been able to refine his claim and

that is what his amendment encompasses. Pl. Br., D.E. 31, at 3. Defendant opposes the motion,

arguing that Plaintiff has failed to demonstrate good cause for moving to amend more than five

months beyond the deadline set in the Pretrial Scheduling Order. Def. Br., D.E. 36, at 6-7.

Defendant also argues that none of the nine paragraphs that Plaintiff seeks to add to his

Complaint contain any information obtained after the Complaint was filed and could have been

previously raised. Id. at 9. Finally, Defendant maintains that Plaintiff should not be permitted to

amend to “totally contradict the factual allegations of the complaint and create a new cause of

action not suggested in the initial complaint.” Id. at 11.

III.      ANALYSIS

          “Federal Rule of Civil Procedure 15(a)(2) provides a liberal standard for motions to

amend: ‘The Court should freely give leave when justice so requires.’” Spartan Concrete

Prods., LLC v. Argos USVI, Corp., 929 F.3d 107, 115 (3d Cir. 2019) (quoting Fed. R. Civ. P.

15(a)(2)). “This liberal amendment regime helps effectuate the ‘general policy embodied in the

Federal Rules favoring resolution of cases on their merits.’” Mullin v. Balicki, 875 F.3d 140, 149

(3d Cir. 2017) (quoting Island Creek Coal Co. v. Lake Shore, Inc., 832 F.2d 274, 279 (4th Cir.

1987)).

          On the other hand, Rule 16(b)(3)(A) prescribes that the Court must issue a scheduling

order that “limit[s] the time to join other parties, amend the pleadings, complete discovery, and

file motions.” The Rule further prescribes that “[a] schedule may be modified only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The purpose of Rule 16 is to

maximize the efficiency of the court system by insisting that attorneys and clients cooperate with

the court and abandon practices which unreasonably interfere with the expeditious management

                                                  3
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 4 of 9 PageID: 306




of cases.” Newton v. A.C. & S., Inc., 918 F.2d 1121, 1126 (3d Cir. 1990). The requirement of a

deadline to amend the pleadings “assures that at some point . . . the pleadings will be fixed.”

Fed. R. Civ. P. 16, advisory committee’s note (1983 Amendment). “The careful scheme of

reasonable framing and enforcement of scheduling orders for case management would thus be

nullified if a party could inject amended pleadings upon a showing of less than good cause after

scheduling deadlines have expired.” Harrison Beverage Co. v. Dribeck Imps., Inc., 133 F.R.D.

463, 469 (D.N.J. 1990).

       Courts within the Third Circuit have consistently held that “a party seeking to amend the

pleadings after the deadline set by the Court must satisfy the requirements of Rule 16(b)(4)—

i.e., they must show ‘good cause.’” Nasa Machine Tools Inc. v. FAMA Tech. Inc., No. 18-2872,

2019 WL 7207503, at *2 (D.N.J. Dec. 27, 2019) (quoting Karlo v. Pittsburgh Glass Works, LLC,

No. 10-1283, 2011 WL 5170445, at *2 (W.D. Pa. Oct. 31, 2011)). “Accordingly, ‘[h]eightened

scrutiny of a motion to amend . . . is warranted when the motion comes after the period

prescribed by Rule 16(b)(3)(A).’” Korrow v. Aaron's, Inc., 300 F.R.D. 215, 220 (D.N.J. 2014)

(alterations in original) (quoting Stolinski v. Pennypacker, No. 07–3174, 2011 WL 3608685, at

*3 (D.N.J. Aug. 15, 2011)).

       “If there is good cause to amend, the Court will then turn to Rule 15 to determine whether

to permit [Plaintiff] to file its amended pleading as justice so requires.” Nasa Machine Tools

Inc., 2019 WL 7207503, at *2 (citing Home Semiconductor Corp. v. Samsung Electronics Co.,

Ltd., Civ. No. 13-2033, 2019 WL 2135858, at *2 (D. Del. 2019)). Conversely, “[i]f the moving

party is unable to demonstrate ‘good cause’, the Court will deny the motion and will not proceed

to a Rule 15 analysis.” Korrow, 300 F.R.D. at 220 (quoting Velto v. Reliance Standard Life Ins.

Co., No. 10-1829, 2011 WL 810550, at *4 (D.N.J. Mar. 1, 2011)).



                                                 4
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 5 of 9 PageID: 307




       Good cause requires a showing that the delay “stemmed from any mistake, excusable

neglect, or any other factor which might understandably account for failure of counsel to

undertake to comply with the Scheduling Order.” Fermin v. Toyota Material Handling, USA,

Inc., No. 10-3722, 2012 WL 1393074, *3 (D.N.J. Apr. 23, 2012) (internal citations and

quotations omitted). “Whether ‘good cause’ exists under Rule 16 hinges to a large extent on the

diligence of the moving party.” Nasa Machine Tools Inc., 2019 WL 7207503, at *3 (citing

GlobespanVirata, Inc. v. Texas Instruments, Inc., No. 03–2854, 2005 WL 1638136, at *3 (D.N.J.

July 12, 2005)); see also Fed. R. Civ. P. 16, advisory committee’s note (1983 Amendment).

Rule 16(b)(4) does not require a party to exercise an advanced or superior level of diligence, but

rather requires only reasonable diligence. Fermin, 2012 WL 1393074, at *3 (stating the inquiry

should center on whether “through the exercise of reasonable diligence [the moving party]

should have possessed, the knowledge necessary to file the amended motion before the deadline

had expired”). “The most common basis for finding a lack of good cause is the party’s

knowledge of the potential claim before the deadline to amend has passed.” Kennedy v. City of

Newark, Civ. No. 10–1405, 2011 WL 2669601, at *2 (D.N.J. July 7, 2011). “If a movant had the

knowledge necessary to file a motion to amend prior to the expiration of the Court’s deadline set

forth in the scheduling order, and if the movant can provide no satisfactory explanation for the

delay, the Court may, in its discretion, deny the motion.” Nasa Machine Tools Inc., 2019 WL

7207503, at *3 (citing Dimensional Commc'n, Inc. v. OZ Optics, Ltd., 148 Fed. App’x. 82, 85

(3d Cir. 2005)). In other words, “the moving party must show that, despite its diligence, the

deadlines set forth in the scheduling order could not reasonably be met.” Korrow, 300 F.R.D. at

220. “Moreover, the absence of prejudice to the non-moving party does not constitute ‘good

cause’ under Rule 16.” Id. (citing GlobespanVirata, 2005 WL 1638136, at *3). Put succinctly,



                                                5
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 6 of 9 PageID: 308




“[a]bsent diligence, there is no ‘good cause.’“ Chancellor v. Pottsgrove Sch. Dist., 501

F.Supp.2d 695, 702 (E.D.Pa.2007); see also Fed. R. Civ. P. 16(b), advisory committee's note

(1983 Amendment) (“[T]he court may modify the schedule on a showing of good cause if it

cannot reasonably be met despite the diligence of the party seeking the extension.”).

       In determining whether “good cause” exists for an untimely motion to amend pleadings,

courts typically examine whether the movant possessed, or through the exercise of reasonable

diligence should have possessed, the knowledge necessary to file the amended motion before the

deadline had expired. See Stallings ex rel. Estate of Stallings v. IBM Corp., Civ. No. 08–3121,

2009 WL 2905471, at *2 (D.N.J. Sept. 8, 2009) (denying a plaintiffs’ motion to amend because

they “had sufficient information to state the proposed claims well in advance of the Scheduling

Order deadline”); see also Kennedy v. City of Newark, Civ. No. 10–1405, 2011 WL 2669601, at

*2 (D.N.J. July 7, 2011) (“The most common basis for finding a lack of good cause is the party’s

knowledge of the potential claim before the deadline to amend has passed.”). If a movant did

have the knowledge necessary to file a motion prior to the expiration of the Court’s deadline, and

if the movant can provide no satisfactory explanation for the delay, the Court has the discretion

to deny the motion. See Dimensional Commc'n, Inc.,, 148 F. App'x at 85 (upholding trial court’s

finding that movant could not satisfy “good cause” because it was in possession of the facts

underlying its proposed counterclaim well before amendment deadline); Harrison, 133 F.R.D. at

469 (movant failed to satisfactorily explain delay in filing the motion to amend).

       The deadline to amend the pleadings was May 25, 2020. See Consent Order Amending

Pretrial Scheduling Order, March 5, 2020, D.E. 15. The Court has not extended this deadline.

Nor did Plaintiff seek an extension of this deadline. Plaintiff did not move to amend his

Complaint until October 16, 2020, nearly five months after the deadline to amend passed.



                                                 6
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 7 of 9 PageID: 309




       Plaintiff relies on a single argument to explain the delay, i.e., that he has been diligent in

this matter and mired in many discovery disputes with Defendant. Pl. Br., D.E. 31, at 3. For the

reasons set forth herein, the Court cannot find that Plaintiff’s failure to move to amend sooner

was the result of an inadvertent mistake, but rather, finds that the failure to move to amend

sooner was the result of an inexcusable lack of diligence. Plaintiff seeks leave to amend his

Complaint to plead different allegations which support a new theory of his case, i.e., that the

language in Defendant’s collection letter was either misleading or open to multiple

interpretations. Prop. Amd Compl., D.E. 31-1, ¶¶ 11-19. Plaintiff claims that it was through

discovery obtained that he realized the need to amend his Complaint. Pl. Br., D.E. 31, at 4. For

example, “Plaintiff’s amendment addresses facts and circumstances that were produced through

the course of discovery, and well past the deadline to amend in the scheduling order. It is only

this newly discovered information that prompts the amendment.” Id. at 5.

       The Court is unpersuaded by Plaintiff’s justifications. Plaintiff fails to set forth any new

facts or information learned through discovery subsequent to the filing of the Complaint which

form the basis of the claim Plaintiff now attempts to assert. Plaintiff was thus aware of the

information that forms the basis of the new claim since at least January 16, 2019, the date on

which he filed his Complaint. The onus was on Plaintiff to request an extension of the deadline

to amend the pleadings. Not once did Plaintiff evince an intention to seek leave to file an

Amended Complaint, however. Accordingly, the Court concludes that the delay from the time

Plaintiff filed his Complaint on January 16, 2019 until he moved to amend the Complaint on

October 16, 2020 was not reasonably diligent. Moreover, Plaintiff fails to point to a single piece

of evidence or any new fact or information he discovered after the deadline to amend the

Complaint, May 25, 2020, had passed.



                                                  7
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 8 of 9 PageID: 310




       The Court further finds that Defendant placed the issue of accrual of interest and the

addition of costs and fees by New Jersey Courts, which form the basis of Plaintiff’s new claim,

in issue from the outset of this litigation. During the scheduling conference on December 11,

2019, Defendant produced documents to Plaintiff which demonstrated, inter alia, that interest

was accruing, and costs and fees had been added to the debt. See, e.g., Text Order, Dec. 11,

2019, D.E. 11. Moreover, on May 5, 2020, Plaintiff admitted in response to Defendant’s

Supplemental Requests for Admissions that he had received multiple letters and Order and

Execution Against Earnings Writs of Execution which showed that interest was accruing and that

fees and costs had been added in connection with the individual Writs. See Exh. 1 to Def. Br.,

Plaintiff’s Responses to Defendant’s Supplemental Requests for Admissions, D.E. 36-1; see also

Exh. 2 to Def. Br., Defendant’s Exhibits to Defendant’s Supplemental Requests for Admissions,

D.E. 36-2. From these responses, the Court draws the reasonable inference that Plaintiff had in

his possession the basic facts needed to assert, or at least to promptly and carefully consider,

whether his new claim was viable before the deadline to amend passed yet chose not to do so.

       Finally, the Court rejects Plaintiff’s contention that the late amendment would not

prejudice Defendant. Plaintiff reasons that only a minimal amount of additional discovery, if

any, would be necessary. Pl. Br., D.E. 31, at 6. Satisfaction of the good cause standard does not

rise or fall with prejudice to the non-moving party. And in any event, fact discovery is now

closed. If the Court granted the instant motion, it would have to reopen discovery, resulting in

further delays of a case that is already more than two years old. Moreover, Plaintiff’s

amendment attempts to completely change Plaintiff’s theory of the case which places Defendant

in the unfavorable position of it now having to change its defense at a very late stage in this

litigation. Those circumstances also cut against Plaintiff’s showing of good cause.



                                                  8
Case 2:19-cv-00574-ES-MAH Document 44 Filed 03/01/21 Page 9 of 9 PageID: 311




       The Court finds that Plaintiff has not provided a satisfactory explanation for waiting five

months after the deadline to amend had passed and until nearly the close of fact discovery to raise

this new claim. Accordingly, Plaintiff has not demonstrated good cause for modification of the

Pretrial Scheduling Order pursuant to Federal Rule of Civil Procedure 16(b)(4). 2

IV.    CONCLUSION

       For the foregoing reasons, the Court denies Plaintiff’s Motion for Leave to File an

Amended Complaint. An Order accompanies this Opinion.



                                                     s/ Michael A. Hammer___________
                                                     Hon. Michael A. Hammer
                                                     United States Magistrate Judge

Dated: March 1, 2021




2
  Having concluded that Plaintiff is required to satisfy the “good cause” requirement of Fed. R.
Civ. P. 16 and has failed to so, the Court need not reach the futility analysis. Nonetheless, the
Court is also satisfied that leave to amend should be denied pursuant to Rule 15(a). The Third
Circuit has “upheld district courts’ findings of prejudice when adding a new claim would
fundamentally alter[] the proceeding and could have been asserted earlier.’” Spartan Concrete
Prods., LLC, 929 F.3d at 116 (alteration in original) (quoting Cureton v. Nat’l Collegiate Athletic
Ass’n, 252 F.3d 267, 274 (3d Cir. 2001)). For the reasons set forth above, such is the case here.
                                                9
